Title: From James Madison to DeWitt Clinton, 25 June 1804
From: Madison, James
To: Clinton, DeWitt



Sir.
Department of State. June 25th. 1804.
Your letter of the 19th. instant with the documents under the same cover, has been duly received and laid before the President.
The outrage which has been committed by the British Officers in the Harbour of New York, against the authority both of the United States and the laws of the state, will be made the subject of every proper representation and requisition to the British Government. But it is not ⟨on⟩ that account the less indespensable, that every regular ⟨ste⟩p should be taken for a legal animadversion on the offenders, in case they should not have been able to get out of its reach. On the part of the United States, prosecutions, it appears, were contemplated by the Collector of the Port. And no doubt is intertained, that the requisite process, as well for rescuing the Seamen violently taken and detained, as for bringing to punishment the several transgressors, will issue under the State authority.
A correspondence has just been opened between the British Minister here, and the Department of State, relating to the proposed departure of the French frigates in the Harbour of New York, and their claim to the benefit of the rule of 24 hours against the British Ships of war there. I inclose copies of his representations and of my answer, that your attention may be drawn to any circumstances which can put the Executive into a more accurate possession of the subject. I have the honor to be very respectfully, Sir, Your most obedt. Servt.
James Madison
